Citation Nr: 1454525	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  07-23 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder. 

2.  Entitlement to service connection for a sleep disorder.

3.  Entitlement to service connection for a digestive disorder, claimed as incontinence and constipation.   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to March 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The case was last before the Board in March 2014, when issues of service connection for headaches and low back disability were denied and the issues shown on the cover page were remanded to the RO for further action.  

The issue of service connection for a digestive disorder, claimed as incontinence and constipation, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's current adjustment disorder was not manifest in service and is unrelated to service.  

2.  The Veteran does not have a current sleep disorder and his current sleep impairment is caused by non-service-connected back pain and adjustment disorders.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2014).

2.  The criteria for service connection for a sleep disorder are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has obtained service treatment records; assisted the Veteran in obtaining evidence; obtained VA medical opinions or examinations in March 2012 and June 2014; and afforded the Veteran the opportunity to give testimony before the Board.  The examinations are collectively adequate as they show consideration of the claims record and the Veteran's contentions, and render medical opinions in light of the evidence.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims record; and the Veteran has not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet.App. 247, 253 (1999); Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Service connection may be granted, on a secondary basis, for a disability which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2014).  Similarly, any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  

Acquired psychiatric disorder

Service treatment records show that the Veteran complained of being nervous and of chest pain, with a sharp pain in the epigastric region, in December 1975.  Examination found a tender epigastrium, and the assessment was anxiety - gastritis or mostly asymptomatic ulcer.  Maalox and Donnatal were prescribed.  Service records show that the Veteran had disciplinary problems in service.  

On VA examination in March 2012, the examiner noted that service records showed one instance in which the Veteran complained of nervousness/anxiety, but that there was no record of any psychiatric diagnosis, or of further complaints or treatment.  VA medical records dating back to March 1999 showed presentation for alcohol dependence.  In July 1999, the Veteran complained of depression due to multiple losses in his life.  His mother had been diagnosed with Alzheimer's disease, his brother had died from AIDS, the Veteran was separated from his wife, and his best friend had died.  He had not received regular treatment.  The examiner found the Veteran to have adjustment disorder with mixed anxiety and depressed mood, as well as a longstanding history of alcohol dependence, with a current period of sobriety since 2008.  There was no history of depression in service, and aside from the isolated report of anxiety/nervousness in service, there were no records of any psychiatric complaints until 1999, which was 20 years after service discharge.  At that time, as with now, the Veteran's complaints of depression were attributed to multiple psychosocial stressors.  His current complaints are also related to a number of stressors, some of which are the same as those noted in 1999, and others new, i.e., a diagnosis of renal cell carcinoma.  The Veteran's assertion of a causal link between his psychiatric disorder and service was acknowledged.  However, the Veteran was felt to be experiencing situational depression and anxiety related to current stressors.  Further evidence of this (as opposed to a chronic disorder related to service) is shown by negative PTSD and depression screens in 2007.  It was the examiner's opinion that it was less likely than not that the Veteran's current adjustment disorder with mixed anxiety and depressed mood was incurred in or caused by his service.    

Another VA examiner reviewed the Veteran's claims folder and examined him in June 2014 and found him to have an adjustment disorder with mixed anxiety and depressed mood, and that it was not incurred in or caused by service.  The examiner reviewed the Veteran's service personnel records which showed that he had had disciplinary problems in service, receiving punishments for unauthorized absence, absence without leave, disrespect to a warrant officer, and assault on a fellow corporal.  He had been fined, restricted to base, and given extra duty, and it was noted that his performance of duties as a soldier was poor.  The examiner noted that while disciplinary actions were noted in the records, it was also significant that service treatment records are silent for any mental conditions.  The Veteran had disobeyed regulations or orders and was counseled and disciplined.  These forms of conflict with established authority did not result in a mental condition during service from 1975 to 1979 and in the opinion of the examiner were not prognostic or indicative of a tendency to react to psycho-social stressors with adjustment difficulties 34 years after service.  The examiner found that the Veteran's disciplinary problems during service were separate from and not related to his current adjustment disorder. 

Based on the evidence, the Board concludes that service connection is not warranted for the Veteran's current adjustment disorder with mixed anxiety and depressed mood.  It is not shown in service treatment records or until many years after service.  Additionally, there was no history of depression in service and no records of any psychiatric complaints until 1999.  Then and now, the Veteran's complaints of depression have been attributable to current psychosocial stressors, rather than to service.  Two VA examiners have both reached the same conclusion, after examining the Veteran and considering his medical history, that the Veteran's current adjustment disorder was not incurred in service and is unrelated to service.  The second one did this in consideration of the Veteran's service personnel records which showed disciplinary problems and found that they were separate from and not related to his current adjustment disorder.  The examiner felt that they were not prognostic of and did not indicate a tendency to react to psychosocial stressors with adjustment difficulties many years after service.   Accordingly, the Board finds that  the Veteran's adjustment disorder was not manifest in service and that it is unrelated to service.  The Board notes that the Veteran has been diagnosed with alcohol dependence.  However, under 38 U.S.C.A. §§ 1110 and 1131, compensation cannot be paid for a disability which is a result of a Veteran's own willful misconduct or abuse of alcohol or drugs, and the evidence shows that no acquired psychiatric disease which could have been causing alcohol abuse was present in service.  For these reasons, the claim should be denied.    

Sleep disorder

Service treatment records are silent for reference to a sleep disorder.  In fact, on review of the evidence of record, a sleep disorder has not been found.  A March 2012 VA examination report indicates that the Veteran has sleep impairment as a result of his adjustment disorder.  Additionally, a June 2014 VA examination report show that his sleep is interrupted by back pain and that he uses oxycodone to decrease pain and aid in sleep.  

As the evidence shows that the Veteran does not have a sleep disorder and that his current sleep impairment is caused by non-service-connected back pain and psychiatric disorders, service connection is not warranted for a sleep disorder, on either a direct or secondary basis.  

While the Veteran may feel that his psychiatric disorder is related to service, and/or that he has a sleep disorder, these are complex medical matters for which medical expertise is required.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran asserted in June 2007 that VA ignored evidence.  However, he did not point to any particular which he felt was ignored, and the Board has not ignored any relevant evidence.  

The preponderance of the evidence is against the claims and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

Service connection for an acquired psychiatric disorder is denied. 

Service connection for a sleep disorder is denied. 


REMAND

A diagnosis of mild diverticulum and colon and rectal polyps resulted from a July 2011 colonoscopy.  The Board remanded the matter of service connection for digestive disorder to the RO in March 2014 as it was unclear what relationship, if any, the mild diverticulum had to the Veteran's service.  A VA examiner in June 2014 opined that the Veteran's diverticulum was not caused by or as a result of service.  However, a satisfactory explanation for that opinion was not provided.  The examiner talked about constipation and diarrhea in service and indicated that service would not have caused his constipation/diverticulum to worsen, but did not explain why the Veteran's diverticulum was unrelated to service.  It is noted that the examiner discussed whether diverticulum was aggravated by service, when in fact it has not been shown by clear and unmistakable evidence to have preexisted service.  No opinion was rendered regarding polyps.  Accordingly, remand for a medical opinion as indicated below is required.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule an appropriate VA examination or medical opinion.  The claims folder should be provided to the examiner for review of pertinent documents.  The examiner must provide an opinion as to whether the Veteran's current mild diverticulum and/or ascending colon and mid-rectal polyps, first found in or about July 2011, had their onset in service or are otherwise related to service.  

The examiner should also indicate whether there is any objective or sound evidence showing that the Veteran has, at any time since December 2004, had any other any chronic lower digestive tract disease, causing constipation and/or incontinence or otherwise, and if so, whether such had its onset in or is related to service.  If it is felt that the Veteran has not had any other chronic lower digestive tract disorder since December 2004, other than diverticulum and polyps, this should be clearly indicated.  

The examiner must assume, for the purposes of the opinions rendered, that any lower digestive tract disease present in or since December 2004 did not exist prior to service.  The examiner should discuss relevant medical evidence and principles as well as statements from the Veteran asserting continuity of digestive system symptomatology since service.

2.  Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Michael Martin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


